Citation Nr: 1207215	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-36 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an extraschedular evaluation in excess of 30 percent for service-connected inactive pulmonary tuberculosis.

2.  Entitlement to a total disability rating based on individual unemployability.

3.  Entitlement to special monthly compensation.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1945 to January 1946.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board denied the claims for an increased rating and for a total disability rating based on individual unemployability (TDIU) in a June 2010 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum Decision, the Court affirmed the denial of an increased schedular evaluation for TB.  The Court remanded for consideration of an increased evaluation on an extraschedular basis, TDIU, and for development of a secondary service connection claim.  A letter was sent to the Veteran on January 25, 2012 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In February 2012, the Veteran responded that he had nothing else to submit and that the Board should immediately proceed to readjudicate his claims.  

The issue of entitlement to service connection for asthma, to include as secondary to service-connected inactive TB, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

As well, the Veteran has raised a claim for a "statutory award" (see page 2 of the Court's Memorandum decision, the Veteran's October 2010 brief, and the Introduction of the Board's June 2010 decision).  This is again referred to the RO for consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to provide the Veteran a statement of the case (SOC), to obtain VA medical records, to obtain a pulmonary examination, and to obtain a medical opinion regarding the Veteran's employability.

First, regarding the issue of entitlement to special monthly compensation, the appeal must be remanded for the issuance of an SOC.  When an NOD has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  In a September 2010 rating decision, the RO denied the Veteran's claim for special monthly compensation.  In October 2010, the Veteran filed an NOD.  The RO acknowledged the disagreement in a January 2011 letter but has not yet issued an SOC.  Accordingly, remand of this issue is required.

Second, regarding the claim for entitlement to an increased evaluation for inactive pulmonary TB, on an extraschedular basis, remand is required to obtain VA medical records and a current examination.  VA's duty to assist claimants includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including VA medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  VA's duty to assist also includes providing a new examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2011).  Here, in his June 2008 claim, the Veteran asserted VA outpatient treatment.  No records dated after the 1990s are associated with the claims file.  Although a 2008 pulmonary examination was provided, that examination is now over 3 years old.  Accordingly, VA records and a current examination must be obtained on remand.

Third, regarding the claim regarding entitlement to TDIU, remand is required for an examination and medical opinion.  In adjudicating a claim for TDIU, VA may not reject a veteran's claim without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect a veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297.  Here, a private opinion from Dr. F indicates that the Veteran is unable to work due to his service-connected pulmonary condition.  But, the 2008 VA pulmonary examination indicated essentially normal pulmonary function study.  A new examination and medical opinion is thus required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue an SOC regarding the Veteran's claim of entitlement to special monthly compensation.  He should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal regarding this issue, the issue should then be returned to the Board for further appellate consideration.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.

3.  Provide the Veteran with an appropriate respiratory disorders examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated tests and studies must be accomplished, to include pulmonary function testing, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The claims file must be made available to and reviewed by the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must note whether the Veteran's TB is active or inactive and the date of last activity.  The examiner must also address the residuals of the TB, to include any structural damage to the lungs.  

The examiner must also elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The examiner must address Dr. F's medical opinion.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for entitlement to an increased evaluation for inactive pulmonary TB on an extraschedular basis and entitlement to TDIU must be readjudicated.  If the claims remain denied, a supplemental SOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


